Citation Nr: 0945670	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-00 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for fatigue and hypersomnia 
to include as due to undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran served on active duty from September 1986 to 
November 2002.  He served honorably from September 24, 1986 
to March 30, 1992.  From then until November 2002, his 
service has been characterized as dishonorable as a result of 
several court-martial convictions in October 1998.  See 38 
C.F.R. § 3.12(b) (2009) (a discharge from a period of service 
under dishonorable conditions is a bar to payment of VA 
benefits with regard to any such benefits that would have 
accrued for service during that period).  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the RO.

In February 2008, the Board remanded this matter for 
additional development.  


FINDINGS OF FACT

1.	The Veteran's active service included a period of service 
in Southwest Asia - from October 1990 to October 1991 - 
during the Persian Gulf War.  

2.	Since May 1996, the Veteran has complained of a fatigue 
disorder.  

3.	The evidence of record does not include objective 
indications that the Veteran has a chronic disability 
attributable to an undiagnosed illness.  

4.	The evidence of record indicates that the Veteran does not 
have a diagnosed fatigue disorder.  


CONCLUSION OF LAW

A fatigue or hypersomnia disorder was not incurred in or 
aggravated by active service, and may not be presumed related 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in May 2004, 
April 2006, and March 2008.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In these letters, VA informed the Veteran of the 
elements of his claim, and of the evidence necessary to 
substantiate his claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claim.  VA requested from 
the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA provided a notification letter to the Veteran prior to the 
initial rating decision on appeal.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).

The Board notes a deficiency with VCAA notification, however.  
Prior to the initial rating decision on appeal, VA did not 
provide written notification to the Veteran regarding 
disability ratings in general, and regarding effective dates 
for the award of VA benefits.  See Mayfield and 
Dingess/Hartman, both supra.   

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  Following full and effective notice, VA 
readjudicated the Veteran's claim in the October 2008 
Supplemental Statement of the Case (SSOC) of record.  Based 
on this background, the Board finds VA's untimely notice in 
this matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  VA 
provided the Veteran with a VA compensation examination for 
his claim.  And VA sought and received from the Veteran's 
Health Administration an expert medical opinion (VHA opinion) 
commenting on the Veteran's claim.    

The Board notes that, in its February 2008 remand, the Board 
requested that the Veteran be provided with additional VA 
compensation examination to determine whether the Veteran's 
complaints of fatigue and hypersomnia comprise an undiagnosed 
illness related to his service in the Persian Gulf in the 
early 1990s.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1) (2009).  

In its remand, the Board noted that the Veteran had been 
provided with a VA examination in March 2005, and that the 
examiner found that the Veteran did not have chronic fatigue 
syndrome.  But, as the Board then noted, the examiner did not 
opine on whether the Veteran's symptoms constituted a 
manifestation of undiagnosed illness under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317(a)(1). 

The record indicates that the AMC, and VA personnel in 
Kansas, attempted to schedule a VA medical examination for 
the Veteran.  But their efforts were not fruitful as 
additional inquiry was not conducted.  According to the 
record, personnel at the United States Disciplinary Barracks, 
Ft. Leavenworth, Kansas - where the Veteran is currently 
incarcerated - would not allow an examination at the prison, 
or at a nearby VA facility.  

Based on the representations made in the record - in written 
statements and in the October 2008 SSOC - the Board finds 
that a good-faith effort was made to comply with the Board's 
February 2008 remand instructions.  See Bolton v. Brown, 8 
Vet. App. 185 (1995), quoting Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (VA must 'tailor [its] assistance to the 
peculiar circumstances of confinement . . . [as incarcerated 
Veterans] are entitled to the same care and consideration 
given to their fellow [non-incarcerated] Veterans).  And the 
Board finds that, though the Veteran did not receive an 
additional VA compensation examination as requested in the 
February 2008 remand, he did receive a VHA medical opinion 
that is currently of record.  

As such, the Board finds that VA met its duty to assist the 
Veteran here as well.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits to the Claim for Service Connection

The Veteran claims that he incurred a fatigue or hypersomnia 
disorder during service, which included active service in 
Southwest Asia from October 1990 to October 1991.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Also, service connection may be presumed for chronic 
disability due to undiagnosed illness of a Veteran who served 
in the Southwest Asia Theater of operations during the 
Persian Gulf War when there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 
six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317; see 71 Fed. Reg. 75,669 (Dec. 18, 2006).  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (1998)).

For purposes of this Persian Gulf War illness presumption, a 
qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome; or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi-symptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C.A § 
1117(d) warrants a presumption of service-connection.  
38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, 
the term medically unexplained chronic multi-symptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102 (2009).

In this matter, the record indicates that the Veteran has 
complained of fatigue since May 1996.  A medical treatment 
record dated in May 1996 indicates that the Veteran reported 
that he experienced fatigue symptoms from the time of his 
return from Southwest Asia in 1991.  

The record also indicates that medical personnel have related 
the Veteran's reported fatigue to a possible sleep 
disturbance disorder.  An undated treatment record (which 
reports the Veteran's age as 30, and which therefore likely 
reflects assessment in June 1996) notes that the Veteran 
reported such symptoms as snoring, gasping, and grunting 
while sleeping, and notes an impression of obstructive sleep 
apnea.  Likewise, a July 1997 report noting assessment for 
"Persian Gulf Illness" recommends consultation for 
obstructive sleep apnea.  

But the Board finds service connection unwarranted here 
because the evidence of record does not show that the Veteran 
has either a diagnosed fatigue disorder, or an undiagnosed 
fatigue disorder.  See 38 C.F.R. §§ 3.303, 3.317.  

With regard to the issue of whether the Veteran has a 
diagnosed fatigue disorder, the Board notes that the Veteran 
underwent VA compensation examination in March 2005.  The 
examiner indicated review of the claims file.  The examiner 
indicated that the Veteran did not report a sleep 
disturbance, but did indicate feeling sleepy during the day.  
And the examiner concluded that the Veteran did not meet the 
criteria for chronic fatigue syndrome.  

The June 2009 VHA examiner, who indicated a review of the 
claims file, also commented on whether the Veteran had a 
diagnosed fatigue-related disorder.  After noting the 
Veteran's documented complaints of fatigue, this examiner 
stated that the Veteran's symptoms appeared to be consistent 
with obstructive sleep apnea, but that "no formal evaluation 
is present in the claims file to validate or refute this 
clinical diagnosis."  

As such, the evidence of record indicates that the Veteran 
does not have a current diagnosed fatigue or hypersomnia 
disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim).  See 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A 
direct service connection finding for either disorder would 
therefore be unwarranted here.  See 38 C.F.R. § 3.303.  

The Board also finds that the Veteran does not have a 
recoverable undiagnosed disorder under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  Though the Veteran has stated clearly 
since May 1996 that he experiences fatigue symptoms, the 
record lacks "objective indications of chronic disability."  
38 C.F.R. § 3.317(a)(3).  The July 1997 report of record 
noting assessment for Persian Gulf Illness does not contain 
objective indications of a fatigue-related disorder.  Rather, 
that report indicates that the Veteran may have had a 
diagnosed sleep disorder.  The March 2005 VA compensation 
examination report does not contain objective indications of 
a fatigue-related disorder.  That report merely notes the 
Veteran's subjective complaints of sleepiness during the work 
day.  The June 2009 VHA examiner's report does not note 
objective indications of a fatigue disorder.  And the medical 
treatment records in the claims file from Ft. Leavenworth - 
where the Veteran has been incarcerated since December 1998 - 
do not contain objective indications of a fatigue-related 
disorder.  A January 1999 Ft. Leavenworth inprocessing report 
reflects that the Veteran circled "fatigue" under 
"[w]ithin the last six months have you experienced any of 
the following symptoms?"  But the other Ft. Leavenworth 
treatment records do not note any complaints or treatment for 
fatigue or hypersomnia.  Instead, the records dated after 
January 1999 refer to complaints and treatment for several 
orthopedic disorders, a skin disorder, a gastrointestinal 
disorder, audiological and visual disorders, a cardiovascular 
disorder, a neurological disorder, and urology disorders.  


ORDER

Entitlement to service connection for fatigue and hypersomnia 
is denied.   



____________________________________________
	John E. Ormond, Jr.
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


